Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 08/20/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claim 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites wherein the outer peripheral surface has a fiat portion which is a plane parallel to the longitudinal axis, and the guide wire is sandwiched between the contact surface and the flat portion when the grasping portion is in the second position. Claim 4 recites the outer peripheral surface has a first concave portion recessed in a cross section extending along the longitudinal axis, and the guide wire is sandwiched between the contact surface and the first concave portion when the grasping portion is in the second position. Claim 6 recites wherein the contact surface has a second concave portion recessed in a cross section extending along the longitudinal axis, and the guide wire is sandwiched between the second concave portion and the outer peripheral surface when the grasping portion is in the second position. Claim 7 recites the support part is attached to the tubular distal end so as to be rotatable with respect to the tubular distal end about an axis parallel to a direction substantially orthogonal to the longitudinal axis; and the grasping portion is configured to move between the first position and the second position via rotation of the support part relative to the tubular distal end, the support part and the advanceable and retractable part being configured such that movement of the advanceable and retractable part relative to the sheath rotates the supporting part
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2004/0039250 (Tholfesen et al.)
Regarding claims 1, 2, 8 Kasahara et al. discloses as shown in Figures 13-5 a device capable of being used as a guide wire grasping device, comprising: a sheath (bronchoscope 605, see paragraph [0094]) having a central axis extending along a longitudinal axis; an advanceable and retractable part (portion of elongate sleeve 1202 within the bronchosope, see paragraph [0104]) extending along the longitudinal axis from a proximal end of the sheath to a distal end of the sheath; an operation control (actuator handle 910, see paragraph [0104]) that is provided at a proximal end of the advanceable and retractable part, the operation control being configured to move the advanceable and retractable part along the longitudinal axis; a grasping portion (jaws 1210, see paragraph [0056]) having a contact surface (generally indicated as A) having a peripheral edge surrounded by a distal end, a proximal end, and a pair of side ends, the pair of side ends extending between the distal end and the proximal end of the grasping portion, the grasping portion extending in a direction along the longitudinal axis; and a support part (portion of sleeve outside of bronchoscope) connected to a distal end of the advanceable and retractable part and fixed to one of the pair of side ends, wherein a gap between the contact surface and an outer peripheral surface (generally indicated as B) of the distal end of the sheath is open at the distal end, the proximal end, and the other of the pair of side ends of the contact surface, where the gap is dimensioned to accommodate a guide wire, and the grasping portion is capable of moving to a position in response to a movement of the advanceable and retractable part and the support part, the position being effective to grasp an item disposed in the gap between the contact surface rid the outer peripheral surface, wherein the item disposed in the gap between the contact surface and the outer peripheral surface is a guide wire; the grasping portion is movable between a first position and a second position; the first position is a position in which a distance between the contact surface and the distal end of the sheath is larger than an outer diameter of the guide wire; and the second position is the position being effective to grasp the guide wire disposed in the gap between the contact surface and the outer peripheral surface, the second position being a position in which a distance between the contact surface and the outer peripheral surface is equal to or smaller than the outer diameter of the guide wire, wherein the advanceable and retractable part and the grasping portion are configured to move relative to the distal end of the sheath along the longitudinal axis, and the grasping portion is configured to move between the first position and the second position via movement of the advanceable and retractable part and the grasping portion in either a forward direction or a backward direction relative to the distal end of the sheath along the longitudinal axis.

    PNG
    media_image1.png
    314
    573
    media_image1.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771